 In the Matter of ALABAMA ELECTRIC COOPERATIVE, INC., EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A. F. L.,PETITIONERCase No. 15-R-1616.-Decided July 28, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*At the hearing, the Employer moved to strike the petition, to dis-continue the investigation and proceedings, and to dismiss the peti-tion.The motions are substantially the same, relying on -thesegrounds : (1) that the petition, which was filed in 1946, fails to makecertain allegations required under the amended Act and the Rules andRegulations of the Board; (2) that the Union has not established itscompliance with Section 9 (f), (g), and (h) of the Act; and (3) thatthe Union has not shown that it represents a substantial number ofemployees who have chosen it as their representative for collectivebargaining purposes.As to "(1)," the petition was filed on a form prescribed by the Boardand satisfied the requirements of the Act before the 1947 amendments.The information required by the two forms of petition are substan-tially the same, and no prejudicial error results from holding a repre-sentation hearing based on a petition filed before passage of the amend-ments to the Act.As to points "(2)" and "(3)," these are not mattersrequiring formal proof at a hearing.Compliance with Section 9 (f),(g), and (h), and a showing by the Petitioner that it represents a*Chairman Herzog andMembers Murdock and Gray.78 N L. R. B., No. 77.634 ALABAMA ELECTRIC COOPERATIVE, INC.635substantial number of the employees of the Employer in an appropri-ate unit are both matters that the Board determines administrativelybefore issuing its Decision and Direction of Election.,-Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.22.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) (7) of the Act.4.The parties agree that the unit should include linesmen, helpers,truck drivers,meter testers, relief operators, utility men, oilers,janitors, and non-supervisory hydro operators, and should excludethe manager and assistant manager, all office employees, the storesmanager, engineers, the superintendent, the right-of-way man, drafts-men, the general work-order clerk, the stores clerk, and temporaryemployees working under the malaria control foreman.The partiesdisagree as to the inclusion (desired by the Union) of a warehouse-man, the foreman of a stand-by Diesel plant, and three hydro operatorswhose status as supervisors is in question.The warehouseman keeps inventory records and supplies materialsrequisitioned by the Employer's foremen.His work is mainly clerical,but is more closely related to the work of those engaged in generatingand transmitting electric power than it is to the work of the Em-ployer's office workers.We shall therefore include the warehousemanin the unit.The Employer has five generating plants, all in Alabama. Thoseat Point A, Gantt, and Elba, are hydro operated : the two at FriscoCity and Troy are Diesel operated, in stand-by condition.The hydroplants are continuously operated with one operator on each shift.The plant at Point A is the most important, and whoever is on dutythere serves as load dispatcher for the entire system.The Employercontends that each hydro plant has one operator 3 who is in generalcharge of the plant, although there is no one else working with himon the shift.The Employer's superintendent admitted at the hearing,however, that these operators have no specific responsibility for the'Hatter ofLion Oil Company,76 N. L.R. B. 565;Matter of Fort Howard PaperCompany,77 N. L. R. B 46.2Matter ofFrench Broad Electric Membership Corporation,75 N. L.R. B. 86. TheEmployer moved to dismiss the petition on the ground that the Board has no jurisdictionover non-stock,non-profit cooperatives.This contention has been raised by a number ofcooperatives,and has uniformly been overruled by the Board. SeeHatter of Gibson CountyElectric Membership Corporation,65 N L. R. B. 760 and cases cited therein.3 Tisdale at Point A,Sutton at Gantt, and Morgan at Elba. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperation of their plants outside their shifts, although as experiencedand trusted employees, they are consulted both by management andtheir fellow employees on personnel and operating matters.Thosethree operators apportion overtime, keep time records for the otheroperators at their plant, and receive a slightly larger hourly rate thantheir fellow operators.The Employer's operating force is small andsupervision seems to be informal.Although Tisdale, Sutton, andMorgan are consulted in personnel matters affecting their respectiveplants, and Tisdale is also consulted on matters outside the plant atPoint A, it appears that this is done less because these operators areexpected to make effective recommendations on such actions, thanbecause of a desire to give them advance notice of the Employer'scontemplated action.At the Diesel stand-by plant at Troy there is a foreman, Pittman, anoperator and an oiler who do not all work the same shift.All three areengaged in maintaining and repairing the equipment at the plant, asthere is no need for power generation there except in emergencies.Theforeman directs the operator and oiler in their work, but, as the plantis operated only a very few hours per month, this direction wouldappear to occur only at irregular intervals.Under all the circum-stances, we are of the opinion that whatever supervisory duties maybe performed by Tisdale, Sutton, Morgan, and Pittman are of a merelyroutine nature, not requiring the use of independent judgment.Wefind, therefore, that they are not supervisors as defined by the Act, andwe shall include them in the unit found to be appropriate herein.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act: linesmen, helpers, truckdrivers,meter testers, operators and hydro operators, utility men,oilers, janitors, the warehouseman, and the plant foreman at Troy,excluding the right-of-way man, draftsmen, the general work-orderclerk, all office employees, the stores manager and clerk, engineers, tem-porary employees working under the malaria control foreman, thesuperintendent, manager, assistant manager, and all other supervisorsas defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Fifteenth Region, and subject to Sections ALABAMA ELECTRIC COOPERATIVE, INC.637203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the unit found appropriatein paragraph numbered 4, above, who were employed during the pay-roll period immediately preceding the date of this Direction of Elec-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to rein-statement, to determine whether or not they desire to be represented,for purposes of collective bargaining, by International Brotherhood ofElectricalWorkers, A. F. L.